Per Curiam: This was a proceeding instituted by Atkins, defendant in error, against plaintiffs in error, in the Henderson circuit court, under the act, entitled “ An Act to provide for the permanent survey of lands,” passed March 25, 1869. Pursuant to the provisions of the act, a commission of surveyors was appointed, who made a survey of the lands in question, and filed their report in court, whereupon the defendants below filed objections to the report denying its correctness, and made a motion that a jury come to try the issues so made. The court overruled that motion, to which exception was taken. Judgment passed confirming the report of the surveyors, on which the defendants brought error to this court. Several errors are assigned; but inasmuch as the denial by the court of a trial by jury is fatal to the judgment, the other errors assigned will be disregarded. The right of trial by jury, in this class of cases, was expressly affirmed by this court in Townsend et al. v. Radcliffe et al., 63 Ill. 9. That case is decisive of the one at bar. The judgment of the court below will be reversed and the cause remanded. Judgment reversed. Craig, J., having been of counsel for defendant in error in the court below, took no part in the decision of this case.